Title: To James Madison from George Joy, 6 October 1815
From: Joy, George
To: Madison, James


                    
                        
                            Dear sir,
                            London 6th. Octr: 1815
                        
                        The Manifold Writer, which I seldom use, except with the aid of another Machine called a Copyist, is useful on particular occasion; and I wonder that it is not more used. An objection to it is however seen in the enclosed; the first half dozen lines of which being obscure, I shall transcribe at the foot of this letter.
                        There is nothing here, worth communicating, that you will not see in the public prints. These will inform you that the fire of pure royalty is not yet extinguished; that in the Netherlands, as well as in Spain, there is a Contest in favor of the infallibility of the Church; but as it appears by the speech of the Minister of the interior given in the Brussells paper of the 3rd. and the Chronicle of this Morning, that a protestant King has arisen “who is the Representative of the divinity on earth,” may we not hope that the Millennium is at hand? Always very faithfully Dear sir, Yours
                        
                            G. Joy
                        
                    
                    
                        There is one subject on which I ought to address a separate letter to you; and I am glad of the opportunity presented by Mr Langdon, which I consider the best I have had for a long time. The question, who is to be President, at the next election, is not unfrequent; and as the Idea has gone forth that it must not be a Virginian; and it has (&ca. ⅌ 9th. line).
                    
                 